
	
		II
		111th CONGRESS
		2d Session
		S. 3323
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Mr. Feingold (for
			 himself and Mr. Coburn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve the management and oversight of Federal
		  contracts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Contracting Oversight and
			 Reform Act of 2010.
		2.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Homeland Security and Governmental
			 Affairs of the
			 Senate and the Committee on
			 Oversight and Government Reform of the House of
			 Representatives.
		3.Congressional
			 oversightSection 872(e)(1) of
			 the Clean Contracting Act of 2008 (subtitle G of title VIII of Public Law
			 110–417; 41 U.S.C. 417b(e)(1)) is amended by striking to the Chairman
			 and Ranking Member of the committees of Congress having jurisdiction
			 and inserting to any Member of Congress.
		4.Compliance
			(a)Self-Reporting
			 requirementSection 872(f) of
			 the Clean Contracting Act of 2008 (subtitle G of title VIII of Public Law
			 110–417; 41 U.S.C. 417b(f) is amended to read as follows:
				
					(f)Self-Reporting
				requirement
						(1)Contracts in
				excess of simplified acquisition thresholdNo funds appropriated
				or otherwise made available by any Act may be used for any Federal contract for
				the procurement of property or services in excess of the simplified acquisition
				threshold unless the contractor has first made the certifications set forth in
				section 52.209–5 of the Federal Acquisition Regulation.
						(2)Contracts in
				excess of $500,000No funds appropriated or otherwise made
				available by any Act may be used for any Federal contract for the procurement
				of property or services in excess of $500,000 unless the contractor—
							(A)certifies that
				the contractor has submitted to the Administrator the information required
				under subsection (c) and that such information is current as of the date of
				such certification; or
							(B)certifies that
				the contractor has cumulative active Federal contracts and grants with a total
				value of less than
				$10,000,000.
							.
			(b)Periodic
			 inspection or review of contract filesSection 872(e)(2) of the
			 Clean Contracting Act of 2008 (subtitle G of title VIII of Public Law 110–417;
			 41 U.S.C. 417b(e)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Periodic
				inspection or reviewThe Inspector General of each Federal agency
				shall periodically—
						(i)conduct an
				inspection or review of the contract files required under subparagraph (B) to
				determine if the agency is providing appropriate consideration of the
				information included in the database created pursuant to subsection (c);
				and
						(ii)submit a report
				containing the results of the inspection or review conducted under clause (i)
				to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of
				the House of
				Representatives.
						.
			(c)Annual
			 reportThe Comptroller General of the United States shall
			 annually submit a report to the appropriate congressional committees describing
			 the extent to which suspended or debarred contractors on the Excluded Parties
			 List System—
				(1)are identified as
			 having received Federal contracts on USAspending.gov; or
				(2)were granted
			 waivers from Federal agencies from suspension or debarment for purposes of
			 entering into Federal contracts.
				5.Consolidation of
			 contracting information databases
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Director of the Office of Management and Budget, in
			 consultation with the Administrator of General Services, shall submit to the
			 appropriate congressional committees a plan for integrating and consolidating
			 existing contracting information databases, including the databases set forth
			 in subsection (b), into a single searchable and linked network.
			(b)Included
			 databasesThe single network described in subsection (a) shall
			 include information from all relevant contracting information databases,
			 including—
				(1)the Excluded
			 Parties List System (EPLS);
				(2)the Central
			 Contractor Registry (CCR);
				(3)the Contractor
			 Performance Assessment Reporting System (CPARS);
				(4)the Federal
			 Assistance Award Data System (FAADS);
				(5)the Federal
			 Awardee Performance and Integrity Information System (FAPIIS);
				(6)the Federal
			 Business Opportunities Database (FBO);
				(7)the Federal
			 Procurement Data System-Next Generation (FPDS–NG);
				(8)the Past
			 Performance Information Retrieval System (PPIRS); and
				(9)USAspending.gov.
				6.Unique
			 identifying number
			(a)StudyThe Inspector General of the General
			 Services Administration shall conduct a study on the use of identifying numbers
			 for Federal contractors to—
				(1)determine if the system of contractor
			 identifying numbers in use as of the date of the enactment of this Act is
			 adequately tracking Federal contractors;
				(2)assess the
			 feasibility of developing and adopting a new unique Federal contractor
			 identification system; and
				(3)determine whether
			 such a system would more effectively track Federal contractors.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Inspector
			 General shall submit to the appropriate congressional committees a report on
			 the study conducted under subsection (a).
			7.Database
			 scopeSection 872(c) of the
			 Clean Contracting Act of 2008 (subtitle G of title VIII of Public Law 110–417;
			 41 U.S.C. 417(c)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking 5-year period and inserting
			 10-year period; and
			(2)in paragraph
			 (1)—
				(A)in the matter
			 preceding subparagraph (A), by striking with the Federal
			 Government;
				(B)in subparagraph
			 (C), by striking In an administrative proceeding, a finding of fault and
			 liability and inserting An administrative proceeding;
			 and
				(C)in subparagraph
			 (D), by striking with an acknowledgment of fault by the
			 person.
				
